WELCH, J.
The facts and issues involved in this appeal were fully presented and considered in connection with the determination of a related case of original jurisdiction in this court, to wit, the case of State ex rel. Oklahoma Natural Gas Co. v. Hughes, District Judge, 204 Okla. 134, 227 P. 2d 666.
In the cited case we granted writ of prohibition against enforcement of the judgment, the subject of this appeal. In that decision we held that the trial court was without authority to render the said judgment for lack of jurisdiction over the subject-matter of the action.
For brevity, we herein adopt the statement of the facts as set forth in the cited decision as relates to the question of the jurisdiction of the trial court. We here apply the rules of law stated in the cited decision and as set forth in the syllabus paragraphs above. Herein we hold the trial court was without jurisdiction over the subject-matter of the action.
The judgment is reversed, and the case is remanded to the trial court, with directions to dismiss the action.
ARNOLD, C.J., and CORN, DAVI-SON, HALLEY, JOHNSON, and O’NEAL, JJ., concur. GIBSON, J., dissents.